DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The Rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-12, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially a power supply control unit configured to refer to the information having continuity attached to the data continuously received when the second communication unit begins to receive the data transmitted from the first communication unit of the power receiving device, and perform correction to increase an output value of the power supplied from the power supply coil unit to the power receiving coil unit in a case where the continuity is lost in combination with other limitations recited in the claimed invention.
Regarding claims 13-19, the prior art of record fails to teach either alone or in combination all of the limitations of claim 13, especially determining whether or not the information having continuity, attached to the data continuously received, loses the continuity,  performing correction to increase an output value for the power supplied from a power supply coil unit of the contactless power supply device to a power receiving coil unit of the power receiving device in a case where the continuity of the 
Regarding claim 20, the prior art of record fails to teach either alone or in combination all of the limitations of claim 20, especially transmitting data to which information having continuity is attached, from a first communication unit of the power receiving device to a second communication unit of the contactless power supply device; determining whether or not the information having continuity, attached to the data continuously received, loses the continuity, when the second communication unit starts receiving the data transmitted from the first communication unit; and performing correction to increase an output value for the power supplied from a power supply coil unit of the contactless power supply device to a power receiving coil unit of the power receiving device in a case where the continuity of the information having continuity attached to the data is determined to have been lost in the determining in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
10/28/2021